American Century World Mutual Funds, Inc. Statement of Additional Information Supplement Emerging Markets Fund¡Global Growth Fund International Discovery Fund¡International Growth Fund International Opportunities Fund¡International Stock Fund International Value Fund¡NT Emerging Markets Fund NT International Growth Fund Supplement dated July 15, 2009¡Statement of Additional Information dated April 1, 2009 The following entry is added in the Accounts Managed table on page 44-45 of the statement of additional information. Information is provided as of July 9, 2009. Anthony Han Number of Accounts 2 0 0 Assets $513.6 million(8) N/A N/A 8 Includes $470.4 million in Emerging Markets and $43.2 million in NT Emerging Markets. The following entries are added in the Ownership of Securities table on page 48 of the statement of additional information. Information is provided as of July 9, Emerging Markets Fund Anthony Han A NT Emerging Markets Fund Anthony Han A ©2009 American Century Proprietary
